U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 19, 2014, there were 56,896,000 shares of common stock, par value $0.0001, issued and outstanding. HPIL HOLDING FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 12 Item4 Controls and Procedures 12 PART II – OTHER INFORMATION Item1 Legal Proceedings 12 Item1A Risk Factors 12 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3 Defaults Upon Senior Securities 13 Item4 Mine Safety Disclosures 13 Item5 Other Information 13 Item6 Exhibits 14 SIGNATURES 15 (i) PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING and Subsidiaries (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2013 (Unaudited) March 31, December 31, ASSETS Current Assets: Cash $ 285,806 $ 401,723 Total Current Assets 285,806 401,723 Property and Equipment 236,862 212,668 Investment in affiliated Company 35,615 35,615 Advances to related parties 305,246 349,909 Total Other Assets 577,723 598,192 Total Assets $ 863,529 $ 999,915 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 45,843 $ 49,201 Total Current Liabilities 45,843 49,201 Stockholders' Equity Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; Nil issued and outstanding on March 31, 2014, and December 31, 2013 - - Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on March 31, 2014 and December 31, 2013 - - Common stock par value $0.0001; 400,000,000 shares authorized; 56,896,000 issued and outstanding on Both March 31, 2014 and December 31, 2013 5,690 5,690 Additional paid-in capital 3,027,068 3,027,068 Deficit accumulated during the development stage (2,215,072) (2,082,044) Total Stockholders' Equity 817,686 950,714 Total Liabilities and Stockholders' Equity $ 863,529 $ 999,915 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 HPIL HOLDING and Subsidiaries (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, Sales $ - $ - $ 42,021 Cost of Goods Sold - - 36,419 Gross Profit - - 5,602 Operating Expenses: General and administrative 133,028 94,523 2,001,727 Total Operating Expenses 133,028 94,523 2,001,727 Loss from Continuing Operations (133,028) (94,523) (1,996,125) Loss from Discontinued Operations - - (218,947) Net Loss $ (133,028) $ (94,523) $ (2,215,072) Loss from Continuing Operations per Weighted Average Number of Shares Outstanding - Basic and Diluted $ (0.002) $ (0.002) $ (0.17) Loss from Discontinued Operations per Weighted Average Number of Shares Outstanding - Basic and Diluted - - (0.01) Loss per Weighted Average Number of Shares Outstanding - Basic and Diluted $ (0.002) $ (0.002) $ (0.18) Weighted Average Number of Shares Outstanding - Basic and Diluted 56,896,000 56,659,267 11,894,011 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 HPIL HOLDING and Subsidiaries (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, OPERATING ACTIVITIES: Net loss $ (133,028) $ (94,523) $ (2,215,072) Adjustment for non-cash item: Common stock issued for services - - 10,000 Deferred stock offering expense amortization - - 32,842 Impairment of investment in unconsolidated affiliate - - 261,885 Adjustments for changes in working capital: Prepaid expenses - 10,000 - Accounts payable and accrued expenses (3,358) - 45,842 NET CASH USED IN OPERATING ACTIVITIES (136,386) (84,523) (1,864,503) INVESTING ACTIVITIES: Net repayments from (advances to) related parties 44,663 - (305,246) Expenditures for property and equipment (24,194) (123,955) (236,862) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: 20,469 (123,955) (542,108) FINANCING ACTIVITIES: Proceeds from issuance of common stock - 81,600 2,115,301 Net advances from stockholder - - 500,000 Repayment of note payable to stockholder - (50,000) (192,500) Advances from officers - - 109,958 Issuance of preferred stock - - 192,500 Deferred stock offering expenses - - (32,842) NET CASH PROVIDED BY FINANCING ACTIVITIES - 31,600 2,692,417 NET (DECREASE) INCREASE IN CASH (115,917) (176,878) 285,806 CASH - BEGINNING OF PERIOD 401,723 218,046 - CASH - END OF PERIOD $ 285,806 $ 41,168 $ 285,806 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 HPIL HOLDING and Subsidiaries (A Development Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING and Subsidiaries ( referred to in this report as “HPIL”, the “Company”, “us”, “our” or “we”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL HOLDING. As of March 31, 2014, the Company has yet to commence operations. Expenses incurred from February 17, 2004 (date of inception) through December 31, 2013 relate to the Company’s formation and general administrative activities.
